In an action to recover damages for personal injuries, etc., the third-party defendant appeals from so much of an order of the Supreme Court, Queens County (Price, J.), dated October 24, 1994, as denied those branches of its motion which were to dismiss the first and second causes of action in the third-party complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, those branches of the third-party defendant’s motion which were to dismiss the first and second causes of action in the third-party complaint are granted, and the third-party complaint is dismissed in its entirety.
The Supreme Court should have dismissed the first and second causes of action in the third-party complaint because those causes of action are barred by the antisubrogation rule (see, Tempesta v City of New York, 214 AD2d 723). Thompson, J. P., Santucci, Joy and Altman, JJ., concur.